Citation Nr: 1009181	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-03 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
cervical spine disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased initial evaluation for lumbar 
spine disability, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial evaluation for right 
(major) shoulder disability, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased initial evaluation for right 
(major) carpal tunnel syndrome (CTS), currently evaluated as 
10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

6.  Entitlement to service connection for sleep problems, to 
include as a symptom of a psychiatric disorder due to, or 
aggravated by, service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 2004 to October 2005, when he was 
separated for a personality disorder.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a May 
2006 rating decision issued by the above Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The appellant has appealed the initial ratings assigned for 
the cervical spine, lumbar spine, right shoulder, and right 
carpal tunnel syndrome (CTS) disabilities.  He is, in effect, 
asking for higher ratings effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the appellant's VA medical treatment 
records include diagnoses of adjustment disorder, depression, 
and borderline personality disorder.  In addition, the post-
service VA psychiatric treatment records indicate that his 
significant psychiatric symptoms included insomnia.  The 
United States Court of Appeals for Veterans Claims (Court), 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a 
case in which various psychiatric diagnoses had been 
rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), cuts both ways and a lay claimant cannot be held 
to a hypothesized diagnosis - one he is incompetent to render 
when determining what his actual claim may be.  The Court 
found that VA should have considered alternative current 
conditions within the scope of the filed claim, and that 
diagnoses which arise from the same symptoms for which the 
claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, those diagnoses 
should have been considered to determine the nature of the 
claimant's current condition relative to the claim he did 
submit.  Thus, this appellant's claim should not be strictly 
limited to insomnia or depression, and other relevant 
psychiatric diagnoses should be considered.

The issues of entitlement to a TDIU and to service connection 
for sleep problems (to include as a symptom of a psychiatric 
disorder due to, or aggravated by, service-connected 
disability) are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The Veteran's cervical spine disability has been 
orthopedically manifested by straightening and loss of normal 
anterior convexity with minimal diffuse spondylosis, 
resulting in a moderate effect on his daily activities 
including limitation of motion due to pain.

3.  Throughout this appeal, the appellant's cervical spine 
disability has not been orthopedically manifested by 
ankylosis of the cervical spine.

4.  Beginning in June 2008, the appellant's cervical spine 
disability has been neurologically manifested by decreased 
sensation and light touch in the C6 distribution to the right 
(major) upper extremity.

5.  The appellant's cervical spine disability has not been 
neurologically manifested by moderate incomplete paralysis of 
the upper radicular group to the right (major) upper 
extremity.

6.  Throughout this appeal, neither the appellant's cervical 
spine disability nor his lumbar spine disability has been 
productive of any incapacitating episodes.

7.  Throughout this appeal, the appellant has not 
demonstrated ankylosis of the thoracolumbar spine, nor has he 
demonstrated forward flexion limited to 60 degrees or less or 
a combined range of thoracolumbar motion of not greater than 
120 degrees.  He has not demonstrated muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.

8.  Throughout this appeal, the appellant's lumbar spine 
disability has not been manifested by any myopathy, 
radiculopathy, or neuropathy that resulted in disability 
analogous to mild incomplete paralysis of any nerve.

9.  Throughout this appeal, the appellant has not 
demonstrated limitation of motion at shoulder level in the 
right (major) upper extremity.

10.  Throughout this appeal, the appellant has not 
demonstrated moderate neurologic impairment of the median 
nerve in the right (major) upper extremity due to the carpal 
tunnel disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no higher, have been met for the orthopedic aspects of the 
appellant's cervical spine disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).

2.  Effective in June 2008, the criteria for an initial 
evaluation of 20 percent, but no higher, were met for the 
cervical spine radiculopathy into the right (major) shoulder.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 8510, 
8610, 8710 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's lumbar spine 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the orthopedic aspects of the 
appellant's right shoulder disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2009).

5.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's paralysis of 
the median nerve of the right (major) upper extremity due to 
carpal tunnel syndrome.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic 
Codes 8511-8517, 8611-8617, and 8711-8717 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals 
for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

The appellant's cervical spine, lumbar spine, right shoulder, 
and right carpal tunnel syndrome disability claims all arise 
from his disagreement with the initial evaluations that were 
assigned to those disabilities following the grant of service 
connection.  Courts have held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As a result, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) have been 
associated with the claims file.  VA outpatient medical 
treatment records have also been associated with the claims 
file.  The appellant was afforded VA medical examinations in 
April 2006, January 2008, and June 2008.  A medical opinion 
is adequate when it is based upon consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a 
fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  Each one of these examinations was conducted by a 
medical professional, and the associated reports reflect 
review of the appellant's prior medical history and records.  
The examinations included reports of the symptoms for each 
disability and demonstrated objective evaluations.  The 
examiners were able to assess and record the condition of the 
appellant's cervical spine, lumbar spine, right shoulder and 
right wrist/hand.  Orthopedic and neurologic examinations 
were accomplished, including X-rays.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the Veteran's disabilities.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board concludes that the appellant 
was afforded adequate examinations.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He had previously been given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for spine, shoulder 
and carpel tunnel disabilities, as well as the assistance VA 
would provide.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Therefore, there is no duty to assist that was unmet, and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

II.  Claims for Increased Ratings

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Medical evidence

Review of the Veteran's STRs reveals that he sought treatment 
for right shoulder problems in June, August, and September of 
2005.  He reported incurring an injury during boot camp, and 
experienced numbness his right arm.  He also reported 
problems with lifting his arm high.  In November 2004, the 
appellant had been examined and found to have tenderness to 
palpation under his shoulder blade.  He also had spasms, 
edema and erythema.  The clinical assessment was muscle 
strain.  In September 2005, he continued to complain of 
weakness in his right arm with difficulty pulling, lifting 
and turning.  He reported pain that traveled from his 
posterior shoulder/scapula to his elbow and fingers.  On 
physical examination, there was tenderness to palpation of 
the shoulder.  Range of motion was decreased, and the motion 
was accomplished with pain.  No labral tear was noted.  Upper 
limb tension tests for the median, radial and ulnar nerves 
were negative bilaterally.  Tactile dysthesia/hyperesthesia 
was noted in an axillary ulnar and radial distribution.  The 
appellant's gait and stance were normal.  His reflexes were 
normal.  The clinical assessment was that the examination was 
inconsistent for a primary shoulder problem such as a rotator 
cuff tear versus impingement syndrome or a traction nerve 
injury of the brachial plexus.

Post-service, the appellant underwent a VA medical 
examination in April 2006; the examiner noted that he was 
right-hand dominant.  The appellant complained of pain from 
his right shoulder down to his fingers; numbness in his right 
wrist and hand; constant pain in his lumbar spine with aching 
and stiffness; neck pain; right shoulder pain, weakness, and 
numbness; and an inability to lift his hand into the air.  

On physical examination, the appellant's posture and gait 
were within normal limits.  There were no signs of edema, 
effusion, weakness, tenderness, abnormal movement or abnormal 
guarding of the right shoulder.  There was no evidence or 
complaints of radiating pain in the cervical spine or the 
lumbar spine; there were no signs of intervertebral disc 
syndrome (IVDS).  Ankylosis was not present.  There was no 
muscle spasm of the cervical spine or the lumbar spine.  
There was no tenderness of the cervical spine or the lumbar 
spine.  Motor and sensory testing of the upper and lower 
extremities was within normal limits.  Peripheral nerve 
examination of the right upper extremity was within normal 
limits.  There was no functional impairment of the right 
hand.  The Tinel and Phalen signs were positive for the right 
hand.  He demonstrated 145 degrees of flexion in the right 
shoulder; he also demonstrated 130 degrees of abduction; 80 
degrees of external rotation; and 45 degrees of internal 
rotation.  With repetitive motion, the appellant experienced 
increased pain and lack of endurance, but there was no 
additional limitation of motion.  Nor was there any 
additional limitation due to fatigue, weakness or 
incoordination.  The appellant exhibited 35 degrees of 
cervical spine flexion; 45 degrees of extension; 25 degrees 
each right and left lateral flexion; and 50 degrees each 
right and left rotation.  He also demonstrated 70 degrees of 
flexion of the lumbar spine; 25 degrees of extension; 20 
degrees each of right and left lateral flexion; and 30 
degrees each of right and left rotation.  The appellant 
experienced additional pain with repetitive motion of the 
cervical spine and the lumbar spine, but not fatigue, 
weakness, lack of endurance or incoordination and no 
additional limitation was shown.  

All of the ranges of motion listed above were accomplished 
with pain.  The gross examination of all other joints and 
muscles was within normal limits.  Straight leg raises were 
negative bilaterally.  Radiographic examination was 
accomplished and the right wrist was within normal limits, as 
was the lumbar spine.  The cervical spine had straightening 
and loss of normal anterior concavity.  There was minimal 
diffuse spondylosis but no degenerative disc space narrowing.  
The examiner noted that the cervical spine deficits would 
have a moderate effect on the appellant's daily activities.

Review of the Veteran's VA outpatient treatment records 
reveals that he complained of chronic pain in the mid-back to 
the lumbar area in January 2007.  He also complained of right 
shoulder pain.  On physical examination, there was moderate 
restriction of his lumbar range of motion.  Right straight 
leg raising was positive at 75 degrees on the right and 
negative on the left.  The range of motion of the right 
shoulder was mildly affected.  In February 2007, the 
appellant was scheduled to be at Vocational Rehabilitation.  
He was noted to be attending college and to be working full-
time.  In December 2007, there was a clinical assessment of 
paralysis of the median nerve.

The Veteran underwent a VA medical examination in January 
2008; the examiner reviewed the claims file.  The appellant 
reported that he used a cane due to unsteadiness from his low 
back pain.  He said he was not taking any medications.  The 
appellant also complained of constant pain in his right 
shoulder, right wrist, cervical spine and thoracolumbar 
spine; he said that the pain was aggravated by any motion.  
The appellant denied upper and lower radiculopathy, weakness, 
fatigue, dizziness and numbness.  He reported that he could 
only walk 30 feet before he experienced low back pain and he 
said that he could only sit for 45 minutes.  The appellant 
also said that standing did not bother his back.  He reported 
experiencing decreased sensation along the right median nerve 
distribution in the forearm distally to the digits.  
Radiographic examination revealed no gross abnormality of the 
right shoulder or the thoracic spine.  

On physical examination, the appellant exhibited zero to 45 
degrees of forward flexion of the cervical spine; zero to 45 
degrees of extension; zero to 25 degrees of right and left 
flexion; and zero to 45 degrees of right and left rotation.  
The appellant exhibited zero to 85 degrees of forward flexion 
of the lumbar spine; zero to 25 degrees of extension; zero to 
25 degrees of right and left flexion; and zero to 45 degrees 
of right and left rotation.  There was no kyphosis or 
significant scoliosis.  The appellant demonstrated 135 
degrees of flexion in the right shoulder; he also 
demonstrated 125 degrees of elevation (abduction); 90 degrees 
of external rotation; and 90 degrees of internal rotation.  
The appellant had zero to 40 degrees of dorsiflexion in the 
wrist; he also exhibited zero to 75 degrees of palmar 
flexion; zero to 20 degrees of radial deviation; and zero to 
35 degrees of ulnar deviation.  There was objective evidence 
of pain during all of the ranges of motion testing except for 
the lumbar spine.  The bicep circumference was 32 centimeters 
bilaterally and there was no evidence of atrophy.  The 
examiner stated that there was no objective clinical evidence 
that any function was additionally limited by pain, fatigue, 
weakness or lack of endurance.  The examiner also noted that 
the appellant had not been directed by a doctor to undertake 
bed rest secondary to low back pain at any time during the 
prior twelve months.  

The appellant underwent another VA medical examination in 
June 2008; he reported that he was unemployed.  He complained 
of increased thoracolumbar pain, especially with flexion and 
extension.  He also reported difficulty sleeping due to pain.  
The appellant complained of radiation to the thighs with some 
numbness and tingling in each lower extremity.  He said that 
he took Motrin for the pain and that he lifted nothing that 
weighed more than 80 pounds.  He complained of increased pain 
in his right shoulder and reported difficulty with arm 
movements behind the back.  He denied radiation into the 
right upper extremity and he denied numbness and tingling.  
He also denied subluxation and dislocation of the right 
shoulder.  

On physical examination, the appellant walked with a normal 
gait.  He exhibited zero to 90 degrees of forward flexion of 
the lumbar spine; zero to 30 degrees of extension; zero to 30 
degrees of right and left flexion; and zero to 45 degrees of 
right and left rotation.  There was no kyphosis or 
significant scoliosis.  The appellant also demonstrated 130 
degrees of flexion in the right shoulder; he further 
demonstrated 130 degrees of abduction; 90 degrees of external 
rotation; and 90 degrees of internal rotation.  The appellant 
demonstrated 135 degrees of flexion in the right shoulder; he 
also demonstrated 125 degrees of elevation (abduction); 90 
degrees of external rotation; and 90 degrees of internal 
rotation.  These ranges of motion were accomplished with 
pain.    There were no muscles spasms, guarding or atrophy of 
the thoracolumbar spine or the right shoulder.  There was 
pain to palpation of the paraspinous muscles from L2 to L5 on 
the right side and on the greater tubercle of the right 
humerus.  Motor and sensory testing was intact in the lower 
extremities; muscle strength was 5/5 in the lower 
extremities.  The appellant had 4/5 muscle strength in the 
right upper extremity.  Neurological examination of the neck 
and right shoulder revealed decreased sensation and light 
touch in the C6 distribution to the right upper extremity.  
Radiographic examination of the thoracic and lumber spine was 
negative, as was radiographic examination of the right 
shoulder.  

B.  Legal analysis

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the appellant's service medical treatment records; 
VA treatment records dated in 2007; the reports of VA 
examinations conducted in April 2006, January 2008, and June 
2008; and various written statements submitted by the 
appellant and his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant appealed the initial evaluations assigned for 
his cervical spine, lumbar spine, right shoulder and right 
carpal tunnel syndrome disabilities addressed here.  The 
Court held, in Fenderson v. West, supra, that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then-
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of "staging" ratings, finding that, 
in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the period(s) in question.  
The issue before the Board is consequently taken to include 
whether there is any basis for a higher rating at any 
pertinent time for each disability, to include whether a 
higher rating currently is in order.

1.  Orthopedic disabilities

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the diagnostic 
code, a 10 percent rating is for assignment for each major 
joint affected.  38 C.F.R. § 4.71, Diagnostic Codes (DCs) 
5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The diagnostic codes for rating diseases and injuries of the 
spine are designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

a. Cervical spine

The Board notes that the appellant's cervical spine 
disability is currently evaluated by analogy as 10 percent 
disabling under Diagnostic Code 5242, degenerative arthritis.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine.  Forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine is 30 percent disabling.  Forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis is 20 percent disabling.

As reflected in the report from the VA examination conducted 
in April 2006, the appellant's cervical spine X-rays had 
revealed the presence of cervical spine straightening and the 
loss of normal anterior convexity with minimal diffuse 
spondylosis.  In light of these findings and the examiner's 
indication that there was a moderate effect on the 
appellant's daily activities, the Board finds that an initial 
evaluation of 20 percent is warranted for the orthopedic 
manifestations of the cervical spine disability.

However, the Veteran has not clinically demonstrated forward 
flexion of the cervical spine limited to 15 degrees or less; 
nor has he demonstrated favorable ankylosis of the entire 
cervical spine.  Therefore, an evaluation in excess of 20 
percent is not warranted under DCs 5235-5242.  Specifically, 
while the medical evidence of record shows that his range of 
cervical spine motion is restricted, the restriction of his 
range of motion is not commensurate with the next higher 
rating.  In the absence of further limitation of motion as 
enumerated above or ankylosis of the cervical spine, an 
initial evaluation in excess of 20 percent is not warranted 
for the orthopedic manifestations of the neck disability.  
(The neurological manifestations will be addressed below.)

In addition, the medical evidence does not show that the 
appellant's service-connected cervical strain has resulted in 
any IVDS.  Therefore, DC 5243 is not for application.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his neck pain.




Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10, 4.40, the medical evidence of record shows that 
the appellant's orthopedic cervical spine symptomatology does 
not approximate the schedular criteria for an evaluation in 
excess of 20 percent.  The pain and functional limitations 
caused by the cervical spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the cervical 
spine that is represented by the 20 percent rating assigned 
herein.  Based on the foregoing, an initial evaluation of 20 
percent, but not more, is warranted for the orthopedic 
manifestations of the cervical spine disability all times 
within the appeal period.

b.  Lumbar spine disability

The Board notes that service connection was originally 
granted for a lumbosacral strain, effective from October 
2005; the lumbar spine disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.

As previously noted, the diagnostic codes for rating diseases 
and injuries of the spine are found at 38 C.F.R. § 4.71a, DCs 
5235 to 5243.  Under those codes, a 10 percent evaluation 
will be assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, for a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, for muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, for a vertebral body fracture 
with loss of 50 percent or more of the height.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
apply: a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The record indicates that the appellant's lumbar spine 
symptoms do not warrant the assignment of a disability 
evaluation greater than the 10 percent evaluation currently 
assigned.  An evaluation for the thoracolumbar spine 
disability in excess of 10 percent is not appropriate 
pursuant to the current rating criteria, DCs 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's combined range of thoracolumbar spine motion 
has been restricted to 195 degrees at worst and that his 
forward flexion is reduced to 70 degrees with repetitive 
motion, the restriction of his range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion (forward flexion between 31 
degrees and 60 degrees), a total range of motion of 120 
degrees or less or ankylosis of the entire thoracolumbar 
spine, an evaluation in excess of 10 percent is not 
warranted.

In addition, the medical evidence does not show that the 
Veteran's service-connected lumbar spine disability has 
caused any associated objective neurologic abnormalities at 
any time, including, but not limited to, bowel or bladder 
impairment in order to warrant a separate rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  The 
clinical evidence of record includes no findings of any 
neurological deficits emanating from the lumbar portion of 
the spine.  No lumbar radiculopathy has been identified and 
the neurological testing of the appellant's lower extremities 
has yielded normal results.  Thus, the clinical evidence of 
record does not show that the appellant's service-connected 
lumbar spine disability includes any objective neurologic 
abnormalities.

As above, were such additional rating to be assigned, such 
action would violate the provisions of 38 C.F.R. § 4.14, 
which prohibit the pyramiding.  The codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by neurologic versus orthopedic 
findings that would warrant a separate evaluation for the 
lumbar spine.  See 38 C.F.R. § 4.55; Esteban v. Brown, supra.  
The pain and functional limitations caused by the lumbar 
spine disability are contemplated in the initial 10 percent 
rating that has been assigned.  Thus, 38 C.F.R. § 4.40, et 
seq., do not provide basis for the assigning of a separate 
disability rating for the lumbar spine.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The Veteran has described his 
subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his low back pain.  Examining the evidence 
summarized above, and giving due consideration to the 
provisions under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's low back symptomatology does not approximate the 
schedular criteria for an evaluation in excess of 10 percent 
for the lumbar spine.  The pain and functional limitations 
caused by his low back disability are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the current 10 percent 
disability evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for the service-connected 
lumbar spine disability at all times within the appeal 
period.


c.  Right shoulder disability

Service connection was originally granted for a right 
shoulder disability, effective from October 2005.  It is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 
38 C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Under the applicable provisions, a 30 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the major upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
major upper extremity that is intermediate between favorable 
and unfavorable ankylosis warrants a 40 percent evaluation.  
A 50 percent evaluation of the major upper extremity requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation for the major upper extremity 
requires that the motion be limited to midway between the 
side and shoulder level.  A 40 percent evaluation is 
warranted for the major upper extremity when motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Impairment of the humerus is assigned a 20 percent evaluation 
for malunion of the humerus of the major side with moderate 
deformity, and a 30 percent evaluation is assigned for the 
major side with marked deformity.  Recurrent dislocation of 
the humerus at the scapulohumeral joint is rated 20 percent 
with infrequent episodes and guarding of movement only at the 
shoulder level for either the major or minor side.  With 
frequent episodes and guarding of all arm movements, a 30 
percent evaluation is assigned for the major side.  Fibrous 
union of the humerus is rated 50 percent on the major side.  
Ratings up to 80 percent are also provided for flail shoulder 
and false flail joint.  Diagnostic Code 5202.

Finally, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation on 
either side.  A 20 percent evaluation on either side requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

As previously noted, traumatic arthritis, established by X-
ray findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, DC 
5010-5003.  Where there is x-ray evidence of arthritis, and 
limitation of motion but not to a compensable degree, a 10 
percent rating can be assigned for such major joints.  Id.  
For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45(f).

The appellant's right (major) shoulder disability has been 
assigned an initial evaluation of 10 percent based on 
limitation of motion.  The medical evidence of record 
includes diagnoses of rotator cuff tear, shoulder impingement 
syndrome and chronic shoulder strain.  There is no specific 
diagnostic code for these diagnoses.  VA regulations provide 
that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The movement of the shoulder and arm joint 
is covered in the regulations by Diagnostic Codes 5200 to 
5203.  

Applying the diagnostic codes, there is no objective clinical 
evidence of ankylosis of the right shoulder (DC 5200).  The 
appellant does not have limitation of shoulder motion at 
shoulder level (DC 5201), and he does not have recurrent 
dislocations of the humerus or malunion of the humerus (DC 
5202).  In addition, he does not demonstrate guarding of all 
arm movements or guarding of arm movements at the shoulder 
level.  He does not have dislocation or nonunion of the 
clavicle or the scapula nor does he have malunion of the 
clavicle or scapula (DC 5203).

Nevertheless, there is medical documentation of right 
shoulder pain and mild limitation of motion of the right 
shoulder in that the appellant was limited in forward flexion 
to 125 degrees at worst and to abduction of 130 degrees at 
worst.  Full internal rotation and full external rotation 
were demonstrated in January and June of 2008.  The Veteran 
has also put forth credible complaints of pain on use of the 
shoulder.  These findings form the basis for the assignment 
of an initial 10 percent evaluation.  

However, the appellant has never demonstrated right shoulder 
abduction limited to less than 160 degrees; or forward 
flexion limited to less than 170 degrees; or internal or 
external rotation limited to less than 80 degrees.  DC 5201 
requires limitation of motion to 90 degrees (shoulder level) 
for a 20 percent rating; the appellant has demonstrated 
abduction limited to 130 degrees at worst - this is above 90 
degrees (shoulder level).  Therefore an initial evaluation in 
excess of 10 percent is not warranted.

It is again noted that this 10 percent rating has been 
assigned based on the limitation of functional ability, 
including as due to pain during flare-ups and increased use.  
Applying the diagnostic codes, there is no objective clinical 
evidence of ankylosis of the right shoulder at any time.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 
is therefore not for application.  Loss of the head of the 
humerus (flail shoulder) has not been demonstrated, nor has 
nonunion of the humerus (false flail joint).  There is no 
clinical evidence of the existence of fibrous union.  Thus 
the criteria for a schedular rating of 20 percent under DC 
5202 have not been met.

The appellant has complaints of pain, limitation of motion, 
and pain on use, but the medical evidence of record does not 
demonstrate sufficient evidence of limitation of motion of 
the right (major) shoulder to warrant an increased 
evaluation.  The appellant is able to raise his right arm to 
more than 90 degrees from the front and side; that is, he can 
forward flex the right arm to 130 degrees and he abduct the 
right arm to 125 degrees at worst, albeit with complaints of 
pain.  Therefore, the Veteran's complaints of pain, weakness, 
and functional impairment, when taken together with the 
slight limitation of motion without any other clinical 
findings, do not more nearly approximate the findings needed 
for the assignment of a 20 percent evaluation under 
Diagnostic Code 5201.

The Board finds, based on the evidence of record, that the 
objective findings related with the appellant's right 
shoulder disability do not warrant the next higher evaluation 
of 20 percent under DCs 5200, 5201, 5202 or 5203.  
Specifically, there is no evidence that he suffers from 
ankylosis of the scapulohumeral articulation; therefore, DC 
5200 is not for application.  Furthermore, limitation of 
motion of the arm at the shoulder level is limited, at most, 
with pain, to 130 degrees of abduction; this is not severe 
enough to meet the standard of DC 5201.  The Board can find 
no clinical basis under the applicable diagnostic codes to 
grant an evaluation of 20 percent or higher based on bony 
impairment of the humerus, clavicle, or scapula at any time 
during the appeal period.

The Board further finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than the 10 percent currently assigned; the benefit-of-the 
doubt doctrine is inapplicable and the increased initial 
rating claim for the right shoulder disability must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

2.  Neurologic disabilities

The neurologic rating guidelines are found at 38 C.F.R. Part 
4; these direct consideration of, among other things, 
complete or partial loss of use of one or more extremities.  
Reference is to be made to the appropriate bodily system of 
the schedule.  In rating peripheral nerve injuries, attention 
should be given to the relative impairment in motor function, 
trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries 
indicates a degree of lost or impaired function that is 
substantially less than that which is described in the 
criteria for an evaluation for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement, when bilateral the ratings are 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

As previously noted, in Esteban v. Brown, supra, the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate Diagnostic Codes, 
none of which had a rating criterion the same as another.  
The Court held that the conditions were to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Esteban, at 261.  The critical element 
cited was "that none of the symptomatology for any one of 
those three conditions [was] duplicative of or overlapping 
with the symptomatology of the other two conditions."  Id. 
at 262.  In this case, the appellant's cervical spine and 
right shoulder disabilities include a common/related 
neurologic component in addition to the orthopedic 
manifestations addressed above.  On the other hand, the right 
carpal tunnel syndrome disability is wholly neurologic in 
nature.  

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  The appellant is right-handed as reflected 
in the report associated with the VA examination conducted in 
April 2006 and his service medical records.  Thus, any rating 
for the right shoulder or the right wrist/hand is to be made 
on the basis of the right upper extremity being the major 
extremity.

a.  Cervical spine radiculopathy into the right shoulder

When considering spinal disabilities, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1).

The Board finds that the appellant's cervical spine 
disability includes radiculopathy into the right shoulder.  
Thus, there exists associated objective neurologic pathology 
that warrants a separate rating.  38 C.F.R. § 4.71a, DCs 5235 
to 5243, Note (1).  The clinical evidence of record includes 
the June 2008 VA examination finding of a neurological 
deficit - namely decreased sensation to light touch in the C6 
distribution into the right upper extremity.  However, deep 
tendon reflexes were 2+ at C5, C6, and C7.  

DC 8510 pertains to paralysis of the upper radicular group 
(fifth and sixth cervicals).  Mild, incomplete paralysis 
warrants a 20 percent rating, and moderate incomplete 
paralysis warrants a 40 percent rating for the dominant 
(major) side.  Severe incomplete paralysis is rated 50 
percent disabling on the major side.  Complete paralysis, 
with all shoulder and elbow movement lost or severely 
affected, and hand and wrist movement not affected, is rated 
70 percent disabling on the major side.  38 C.F.R. § 4.124a.  
As noted, the Veteran is right-handed.

The clinical evidence of record does not show that the 
appellant's service-connected cervical spine radiculopathy 
into the right shoulder includes any objective neurologic 
abnormalities in addition to some decreased sensation to 
light touch.  As discussed in the orthopedic section above, 
the appellant retains a substantial portion of right shoulder 
motion in all planes of movement.  Thus, his cervical spine 
radiculopathy into the right shoulder is mild in nature, at 
worst.  Moderate neurological impairment has not been 
demonstrated in the clinical evidence of record.  
Furthermore, no incapacitating episodes from cervical disc 
disease have been identified in the evidence of record.

The evidence of record demonstrates that the neurological 
symptoms, impairment and findings related to the appellant's 
cervical spine radiculopathy into the right shoulder are 
minimal to mild.  Based on the foregoing, an initial 
evaluation of 20 percent, but no higher, is warranted for the 
appellant's C6 cervical radiculopathy into the right 
shoulder, effective from June 2008, when the existence of the 
radiculopathy was first documented.  38 C.F.R. § 4.124a.  

b.  Right carpal tunnel disability

The Board notes that service connection was originally 
granted for right carpal tunnel syndrome effective from 
October 2005; the right CTS is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, DC 8515, for 
paralysis of the median nerve.  The appellant was noted to 
have paralysis of the median nerve in a VA treatment note 
dated in December 2007.  In addition, the report of the VA 
examination conducted in January 2008 indicated that he had 
complained of decreased sensation along the right median 
nerve distribution in the forearm distally to the digits.  No 
other functional impairment of the right wrist/hand is noted 
in the medical evidence of record.

Mild incomplete paralysis, neuritis, or neuralgia of the 
median nerve of the major or minor extremity warrants a 10 
percent evaluation.  38 C.F.R. § 4.124, DCs 8515, 8615 and 
8715.  A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the median nerve of the major upper 
extremity.  A 50 percent evaluation for the major extremity 
requires severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 
8515.

Comparing the neurologic manifestations to the above rating 
criteria, the right CTS disability does not appear to be more 
than mild in nature.  The Board notes that the medical 
evidence of record does not identify involvement of any nerve 
other than the median nerve.  As more than mild incomplete 
paralysis of the Veteran's right median nerve has not been 
demonstrated in the clinical evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the service-
connected right CTS disability at all times within the appeal 
period.

3.  Additional considerations

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
8 Vet. App. 202 (1995), the Board is required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain alone.  The Board recognizes the 
limitations that the Veteran has as a result of his service-
connected cervical spine and lumbar spine disabilities, as 
well as his right shoulder and carpal tunnel disabilities, 
but the disability evaluations assigned herein contemplate 
these limitations, as discussed above.

Notwithstanding the above discussion, increased evaluations 
for the claimed disabilities could be granted if it were 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints 
associated with employment, the Board has considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  

However, the record reflects that the appellant has not 
required any hospitalization for any one of his service-
connected disabilities, and that the manifestations of these 
disabilities are not in excess of those contemplated by the 
current respectively assigned ratings.  Furthermore, although 
the appellant experiences occupational impairment, there is 
no indication in the record that the average industrial 
impairment from the any one of these four disabilities 
addressed herein would be in excess of that contemplated by 
the currently assigned rating.  The Court has held that, "if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that any one of the disabilities 
on appeal presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  As discussed 
above, there are higher ratings available for these 
disabilities, but the required manifestations have not been 
shown in this case.  The appellant has not offered any 
objective evidence of any symptoms due to the disabilities on 
appeal that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating for any one the four disabilities in 
appeal is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the various symptoms described by the appellant 
fit squarely within the criteria found in the relevant 
diagnostic codes for each one of the four disabilities on 
appeal.  In short, the rating criteria contemplate not only 
his symptoms but the severity of each one of his 
disabilities. For these reasons, referral for extraschedular 
consideration is not warranted for any one of the 
disabilities on appeal.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that each one of his disabilities on appeal 
has been more severe than the assigned disability rating 
reflects.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, supra.  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

The Board has carefully considered the appellant's 
contentions and arguments.  In this case, however, the 
competent medical evidence offering detailed descriptions of 
the neck, back and right upper extremity and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the four disabilities on appeal.  The lay 
statements have been considered together with the probative 
medical evidence clinically evaluating the severity of each 
one of the disability-related symptoms.  The preponderance of 
the most probative evidence does not support assignment of 
any higher ratings than those assigned herein.

Finally, based upon the guidance of the Court in Fenderson v. 
West, supra, the Board has considered whether any staged 
rating is appropriate for either one of the claimed 
disabilities.  As reflected in the decision above, the Board 
did not find variation in the appellant's symptomatology or 
clinical findings for the orthopedic manifestations of any 
disability that would warrant the assignment of any staged 
rating for his cervical spine, right shoulder, or lumbar 
spine, as the Court has indicated can be done in this type of 
case.  The Board did find that a separate evaluation of 20 
percent for the neurologic manifestations of the cervical 
spine/right shoulder condition should be granted, effective 
from June 2008.  Finally, the Board did not find any 
variation in the clinical manifestations of the right carpal 
tunnel disability at any point during the appellate period.  
Based upon the record, the Board finds that at no time during 
the claim/appellate period have the disabilities on appeal 
been more disabling than as currently rated as a result of 
the decision herein.



ORDER

An initial evaluation 20 percent for the orthopedic 
manifestations of the service-connected cervical spine 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.

A separate initial evaluation of 20 percent for the 
neurologic manifestations of the cervical spine radiculopathy 
into the right shoulder is granted, effective in June 2008, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected lumbar spine disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for orthopedic manifestations of the right shoulder 
disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the right carpal tunnel disability is denied.

REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such a claim is raised by a veteran or otherwise reasonably 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that a veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

With regard to a TDIU, the Board observes that the RO has not 
developed or adjudicated this issue.  However, as noted 
above, the Court has held that a request for a TDIU is not a 
separate "claim" for benefits, but rather, can be part of a 
claim for increased compensation.  Rice v. Shinseki, supra, 
at 453-54.  In other words, if the claimant or the evidence 
of record reasonably raises the question of whether a veteran 
is unemployable due to a disability for which an increased 
rating is sought, then part and parcel with the increased 
rating claim is the issue of whether a TDIU is warranted as a 
result of that disability.  Id.

In the present case, the Veteran has reasonably contended 
that he is unemployable due to his service-connected 
disabilities.  In this regard, the Board notes that the 
appellant's VA outpatient treatment records reflect his 
reports that he was unable to work due to his disabilities.  
For example, a September 2007 physician assistant note states 
that the appellant had said it was very hard for him to work 
because of his medical problems.  Furthermore, in his August 
2006 Notice of Disagreement, the appellant stated that his 
service-connected disabilities were hindering his 
employability and having a devastating adverse effect on his 
quality of life.  In his February 2007 substantive appeal, he 
stated that he was having problems working.

Therefore, the Board finds the record has reasonably raised 
the issue of entitlement to a TDIU as an element of the 
increased rating claims for the cervical, lumbar, right 
shoulder, and right carpal tunnel disabilities.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claims, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the agency of 
original jurisdiction for proper development and 
adjudication.

In addition, review of the evidence of record reveals that 
the appellant may be in receipt of VA Vocational 
Rehabilitation services.  A VA outpatient treatment note, 
dated in February 2007, states that he had been scheduled to 
be at Vocational Rehabilitation.  Furthermore, he has 
reported being arrested on a federal immigration charge and, 
in a September 2007 VA outpatient treatment note, he stated 
that his "federal probation officer" had sent him to get an 
evaluation.  None of the associated VA or federal criminal 
records is included in the claims file.

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by federal facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should, with the assistance of the 
appellant as needed, obtain the pertinent federal sentencing 
and probation records and the VA Vocational Rehabilitation 
records and associate them with the claims file.  In 
addition, all of the relevant VA treatment records not 
already of record should be obtained and associated with the 
claims file.

Turning to the Veteran's claim for service connection for 
insomnia, the medical evidence of record reflects that his 
insomnia has been classified as a psychiatric symptom.  For 
example, he underwent a VA psychiatric evaluation in 
September 2007, and the list of his significant psychiatric 
symptoms included insomnia.  A March 2007 VA outpatient 
psychiatric evaluation yielded a diagnosis of adjustment 
disorder with depressed mood and it was noted that his sleep 
was chronically poor.  A VA emergency room note, dated in 
March 2007, indicates that the appellant reported 
experiencing suicidal ideation due to his service-connected 
disabilities.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Moreover, there is no indication that the RO 
considered any application of the theory of secondary service 
connection, under 38 C.F.R. § 3.310, to the question of 
whether any of the appellant's current psychiatric pathology 
is etiologically related to service-connected disability.  
Further development of the medical evidence relating to 
secondary service connection is necessary, and adjudication 
on this basis is therefore indicated.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
invoking its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and implementing 
regulations found at 38 C.F.R. § 3.159 is 
completed.  In particular, the AMC/RO should 
notify the appellant of the information and 
evidence needed to substantiate his TDIU 
claim and his secondary service connection 
claim, and inform him what portion of such 
evidence he should obtain and what the 
Secretary will attempt to obtain on his 
behalf.

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA 
medical care providers and treatment centers 
where he has been treated for any 
psychiatric problems or any service-
connected disability since service.  The 
AMC/RO should obtain any such records that 
have not been previously secured.  In 
particular, the appellant's VA Vocational 
Rehabilitation records must be obtained.

3.  The AMC/RO should contact the appellant 
to obtain the names and addresses of any 
other post-service medical care providers, 
private or government, who have treated him 
for his psychiatric, neck, back, shoulder, 
and wrist pathology.  After securing the 
necessary release(s), the AMC/RO should 
obtain all records, to include clinic notes, 
nurses' notes, progress notes, operating 
room reports, physical therapy notes, 
imaging reports and all other information.  
In particular, this should include the 
evaluations and psychiatric records 
associated with the appellant's sentencing 
report and probation related to his federal 
conviction.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the RO 
should schedule the appellant for a VA 
psychiatric evaluation to determine the 
nature, onset date and etiology of any 
current psychiatric or psychological 
pathology and whether any portion of the 
appellant's current psychiatric pathology is 
related to a service-connected disability.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  An opinion in response to 
the questions below should be obtained even 
if the appellant does not report for the 
examination.

The examining psychiatrist, after 
examination of the Veteran and review of his 
entire medical history, to include in-
service and post-service medical reports, 
should provide an opinion as to the 
diagnosis and etiology of any psychiatric 
disorder found.  The examiner should also 
reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's psychiatric condition(s), if 
any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service, to the extent possible, 
the psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related to 
service, as opposed to that due to other 
causes, if any, such as other psychiatric 
disorders, personality defects, and/or 
service-connected physical disabilities.

In particular, the psychiatrist should offer 
an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident suffered 
during his active service, any disease or 
incident suffered prior to service, any 
disease or incident suffered after service, 
or to a combination of such causes or to 
some other cause or causes.  

The psychiatrist should identify all mental 
disorders which have been present, and 
distinguish conditions which are acquired 
from conditions which are of developmental 
or congenital origin, if any.  The opinion 
should reflect review of pertinent material 
in the claims file.  The psychiatrist should 
integrate the previous psychiatric findings 
and diagnoses with current findings to 
obtain a true picture of the nature of the 
Veteran's psychiatric status.  If there are 
different psychiatric disorders, the 
psychiatrist should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorders.  The 
findings of all pertinent psychological and 
neuropsychological testing should be 
discussed.


Specifically, the examiner must address:

a.  Whether any portion of the 
Veteran's current psychiatric pathology 
pre-existed service; and if so, whether 
it is at least as likely as not that 
said pre-existing psychiatric pathology 
was aggravated (increased in severity 
beyond the normal progression) by any 
incident of service.  

b.  Whether the Veteran's current 
psychiatric pathology is causally or 
etiologically related to his period of 
military service or to some other cause 
or causes.  (It is not necessary that 
the exact causes - other than apparent 
relationship to some incident of 
service - be delineated.);

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (from November 2004 to October 
2005);

d.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year after his 
service separation in October 2005; and 

e.  Whether any portion of the 
appellant's current psychiatric 
pathology is related to any service-
connected disability (neck, low back, 
right shoulder, right CTS), including 
by way of aggravation.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, or 
pre-existed service and was aggravated 
therein; OR whether such a causal, 
etiological, or aggravation relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

6.  Upon receipt of the VA examination 
reports, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report(s) 
to the VA examiner(s) for corrections or 
additions.  See 38 C.F.R. § 4.2 (where 
findings in examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate).

7.  After all appropriate development above 
has been accomplished, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
service connection and increased rating/TDIU 
claims on appeal.  The readjudication should 
reflect consideration of all the evidence of 
record and be accomplished with application 
of all appropriate legal theories, to 
include readjudication of the claim for TDIU 
and the service connection claim on a 
secondary basis, in light of the additional 
evidence obtained.  

8.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case.  The SSOC must contain notice 
of all relevant actions taken on the claims 
to include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


